DETAILED ACTION
Claims 1-17 are pending in the current application

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to steps of training a learning process using workload to generate checkpoints later retrieved and used to configure test model to generate simulated test and apply the simulated test to test responses in a second system, classified in G06F11/3688, G06F11/3414 and G06N3/0454.
II. Claims 7-11, drawn to monitoring IO operating associated with a workload and using them as training examples input in the learning process, monitoring the movement of the parameter to determine if they have stabilized and once stabilized transmitting checkpoints describing the parameters to a repository, classified in G06F11/3414 and G06N3/0454.
III. Claims 12-17, drawn to characterizing an application to be executed under test and the environment, using the application and environment to select trained model checkpoints describing a workload, using the checkpoint to create a test model and using the test model to generate IO operations to help simulate the reference workload, classified in G06F11/3414 and G06N3/0454.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because I) shows the training of a learning process and storing the trained model as checkpoints that can be used later to configure other test models to generate other test operations and applying those operation to a second system II) shows that IO operation are monitored monitoring movement of parameters to determine if they have stabilized and once they have stabilized transmitting the trained model checkpoint to storage and III) the ability to characterize application and environment in which the application executes using that information to select a trained model checkpoint that is used to create a test model and used to generate IO operations on the storage system under test that simulate the reference workload.  The subcombination has separate utility such as training a learning process using IO operation of a reference workload so the trained model has stored checkpoints, monitoring the IP operation associated with a workload to determine trained checkpoints for storage and characterizing the application and the environment to select a set of trained model checkpoint.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require different filed of search (e.g. searching different classes/subclasses or electronic resource, and/or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with John Gorecki on 8/25/22 a provisional election was made without traverse to prosecute the invention of group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-17 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Carley (Pub. No. US 2022/0067181 A1), and further in view of Featonby et al. (Pub. No. US 2022/0314171 A1).

As to claim 1, Carley discloses a non-transitory tangible computer readable storage medium having stored thereon a computer program for generating simulated test Input/Output (IO) operations, the computer program including a set of instructions which, when executed by a computer, cause the computer to perform a method comprising the steps of: training a learning process using IO operations by an application on a first storage system as training examples (Carley [0005] lines 6-9 and [0018] lines 1-7; which shows the training of a machine learning model based  on input and output information tied to a particular algorithm/application program);
transmitting trained model checkpoints describing the reference workload from the first storage system to a reference workload repository (Carley [0046] lines 1-10; which shows that the trained model checkpoints are sent and stored in a checkpoint model repository);
storing the trained model checkpoints in the reference workload repository (Carley [0046] lines 1-10; which shows that trained models can be checkpoint models and stored in a checkpoint repository);
retrieving the trained model checkpoints, by a test server (Carley [0036] lines 6-9 and [0046] lines 11-18; which shows an authorized used can submit a deployment request for the trained model checkpoint where the uses can have been own server, viewed as test server to run the trained model checkpoint on and thus retrieved from the repository);
using the trained model checkpoints to configure a test model in the test server (Carley [0036] lines 6-9 and [0046] lines 11-18; which shows the deploying and execution of the checkpoint model on the user sever thus configuring the test server to that checkpoint version of a test model);
using the test model, by the test server, to generate simulated test IO operations (Carley [0018] lines 1-7, [0044] lines 12-16 and [0046] lines 11-18; which shows that the deployed trained checkpoint models can include the new input data and the resulting new output data thus viewed as the generated simulated test IO operations); and
applying the simulated test IO operations, by the test server, to a second storage system to test response of the second storage system (Carley [0018] lines 1-7, [0044] lines 12-16 and [0046] lines 11-18; which shows the use of the input with associated output on the deployed checkpoint on the second/different user test server).

Carley does not specifically disclose training a learning process using a reference workload generated by an application; applying the simulated test IO operation, to test response of the second storage system to a simulated reference workload.

However, Featonby discloses training a learning process using a reference workload generated by an application (Featonby [0032] lines 16-22; which shows the workload associated with the machine learning training, where it is seen specifically disclosed above the training tied to an application);
applying the simulated test IO operation, to test response of the second storage system to a simulated reference workload (Featonby [0032] lines 16-22, [0140] lines 1-8 and claim 4; which shows the ability to simulate a test workload on another/second test device; where the specifics of applying the simulated test IO operation to test response are seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Featonby training a learning process with a workload, into the training of a machine learning process of Carley for the purpose of helping to optimize the workload, as taught by Featonby [0038] lines 1-22.

As to claim 4, Carley does not specifically disclose, however, Featonby discloses wherein the learning process is trained to learn workload characteristics of the reference workload (Featonby [0032] lines 16-22; which shows the workload associated with the machine learning training, thus viewed as learning some workload characteristics).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Featonby training a learning process with a workload, into the training of a machine learning process of Carley for the purpose of helping to optimize the workload, as taught by Featonby [0038] lines 1-22.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carley and Featonby as applied to claim 1 above, and further in view of Agarwal et al. (Pub. No. US 2016/0378881 A1).

As to claim 2, Carley discloses further comprising training multiple learning processes based on different reference workloads generated by different applications (Carley [0005] lines 6-9, [0011] lines 1-7 and [0018] lines 1-7; which shows the training of a machine learning model tied to a particular algorithm/application program, where there can be a plurality of trained machine learning model checkpoints, view as having multiple learning processes, where the specifics of the training based on different workloads can be seen specifically disclosed above);
storing trained model checkpoints describing each respective trained learning process in the reference workload repository (Carley [0046] lines 1-10; which shows the storing of the plurality of trained model checkpoints, where it is seen specifically disclosed above that the training tied to the workload).

Carley as modified by Featonby does not specifically disclose that the workloads generated by different application executing in different environments.

However, Agarwal discloses that the workloads generated by different application executing in different environments (Agarwal [0025] lines 12-20; which shows generating different workloads based on the different computing environments where it is seen specifically disclosed above the connection between the workload and the applications).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Agarwal showing the generating of different workloads, into the workload machine learning process of Carley as modified by Featonby for the purpose of increasing usability by creating plurality of workloads in plurality of different ways, as taught by Agarwal [0025] lines 12-20.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carley, Featonby and Agarwal as applied to claim 2 above, and further in view of Zeng et al. (Pub. No. US 2020/0249928 A1).

As to claim 3, Carley as modified by Featonby and Agarwal does not specifically disclose further comprising storing application metadata with respective trained model checkpoints in the reference workload repository, the application metadata identifying the application and environment that generated the reference workload that was used to train the respective learning process.


However, Zeng discloses further comprising storing application metadata with respective trained model checkpoints in the reference workload repository, the application metadata identifying the application and environment that generated the reference workload that was used to train the respective learning process (Zeng [0115] lines 1-12; which shows the data store storing metadata applications and environments associated with the workload, where it is seen specifically disclosed above the specifics of the workload used in training the learning process).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Zeng showing specific workload metadata stored into the workload of Carley as modified by Featonby and Agarwal for the purpose of increasing usability by making sure more information is stored and available for later use, as taught by Zeng [0115] lines 1-12.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carley and Featonby as applied to claim 4 above, and further in view of Susarla et al. (Pub. No. US 2016/0134493 A1).

As to claim 5, Carley as modified by Featonby does not specifically disclose wherein the workload characteristics include a number of devices used by the application, a range of size of IO operations generated by the application, and a range of addresses used by the application.


However, Susarla discloses wherein the workload characteristics include a number of devices used by the application, a range of size of IO operations generated by the application, and a range of addresses used by the application (Susarla [0027] lines 6-12, [0031] lines 12-27 and [0032] lines 1-18 ; which shows that profile database includes workload characteristic information include number of devices, where the workload information tied to a database can include further information for each transaction, viewed as associated with application, include the logical block address information associated with the transaction and the I/O size associated with the transaction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Susaria showing the specific workload characteristics, into the workload information of Carley as modified by Featonby for the purpose of increasing the detail of the workload structure and thus increase the amount of data available for use, as taught by Susarla [0032] lines 1-18.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carley and Featonby as applied to claim 1 above, and further in view of Bruns et al. (Pub. No. US 2022/0193412 A1)

As to claim 6, Carley as modified by Featonby does not specifically disclose wherein the learning process is a Long Short-Term Memory Neural Network or a Recurrent Neural Network.


However, Bruns discloses wherein the learning process is a Long Short-Term Memory Neural Network or a Recurrent Neural Network (Bruns [0069] lines 11-14; which shows that the machine learning process can be a long short-term memory neural network).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Bruns showing the specifics of LSTM neural network, into the machine learning system of Carley as modified by Featonby for the purpose of increasing usability by providing LSTM neural network for this type of complex system to use in modeling, as taught by Bruns [0069] lines 11-14

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193